Cóchran, J.,
delivered the opinion of this court.
The determination of this appeal depends upon the construction of the Act of Congress of 1814, ch. 119, extended by *363subsequent Acts to the 3rd of March 1861, assenting to the imposition and collection of tonnage dues, not exceeding two cents per ton, on vessels arriving in the port of Baltimore, as authorized by the Act of Assembly of 1791, ch. 60. The power to impose and collect the tonnage dues, vested in the port wardens by the Act last mentioned, was, by the Act of 1796, ch. 68, sec. 9, transferred to, and vested in, the Mayor and City Council. The Act of Congress qualified the assent, given for the imposition and collection of dues, as provided by the Act of Assembly, by a proviso, that nothing in the Act contained should “authorize the demand of a duty on tonnage on vessels propelled by steam, employed in the transportation of passengers.” The tonnage dues, for the recovery of which this suit was brought, were imposed by 'the Mayor and City Council upon the steam vessels of the appellant employed in transporting freight and passengers, between the ports of Boston and Baltimore. Payment of the dues, thus imposed, was resisted by the appellant, on the ground, that its vessels were exempted from liability by the.proviso of the Act of Congress, and the question presented is, whether the vessels thus employed in transporting freight'and passengers, are exempted from liability by that proviso^
This provision.of the Act of Congress was apparently designed to encourage the development of a general system of passenger transportation by vessels propelled by steam. Construing the proviso by this apparent intent, it would not be held to embrace within its operation steam vessels employed in transporting both freight, and passengers; but adopting a move liberal rule, the words, “employed in the transportation of passengers,” contained in the proviso, should be understood as descriptive, in a general sense, of the substantial or chief employment of vessels to be exempted. Considered as words of general and not, of particular description, their use to designate the employment of vessels engaged in transporting passengers and freight, would be proper only in cases where the transportation of passengers is the chief or principal employment, and, *364understood in that sense, it follows, that no vessel propelled by steam can be exempted from tonnage dues by the proviso, unless its main or principal employment be that of transporting passengers. We have then to inquire whether the employment of the appellant’s vessels was generally described by the terms of the proviso? The evidence contained in the record shows, that their general and principal employment was the transportation of freight and not passengers, that the freight exceeded the passenger transportation in the proportion of three to one. We do not think that vessels so employed were contemplated by, or are within the spirit and meaning of, the proviso.
(Decided June 5th, 1862.)
Upon our understanding of the terms used in the Acts of Congress, and of the evidence in the case, we must affirm the judgment.

Judgment affirmed.